Case 1:20-cr-00224-RBJ Document 13-2 Filed 10/27/20 USDC Colorado Page 1 of 1

October 13, 2020

To Whom It May Concern:

I met Kole Milner, whom I call my Bonus-Son now, approximately seven (7) years ago when I began
dating his Dad who is now my husband of three (3) years. Kole is one of four children of my husband’s.
When you have a blended family, you always hope that their children will accept you into their world. When I
was first introduced to Kole, I felt immediate acceptance. He has a very kind and caring soul. We live in
Kansas City and he would reach out to us, check on us, always showed how he cared for us and would, and still
does, give us advice on how to live a healthier life as his Dad and I get older. He knows I deal with depression
and anxiety. He never judges, he just talks to me, genuinely listens to me, and sends me different pod casts that
he believes will help me. That is only a small part of his huge heart.

Kole’s soul is a very unique one. I could feel an immediate connection with him and could feel his
honest loving and caring nature. Kole is the next to the oldest child of my husband’s and all of his siblings
know that if they need anything, Kole will be in their corer and will help in any way he can. He is a very
patient and hardworking person. I have personally witnessed that part of him since he decided he wanted to
come be with us in Kansas City. He is working hard every day with his Dad’s car business. He doesn’t
complain about the hard work, comes home exhausted and a lot of young men his age would complain, but he
doesn’t. He contributes to our household, always cleans up after himself as well as he contributes to many
chores to help his Dad and I out.

I understand Kole made a mistake and he understands this too, but I honestly know he didn’t mean any
harm. He is not built that way. He is a giving soul and would never purposefully harm anyone. He
understands that his choice wasn’t lawful and is working very hard to correct this mistake so his life isn’t ruined
by an unfortunate choice. I know I am probably biased because I have grown to love him just as if he is my
own son, but going back to the first day I met him, I knew he was a good soul. I understand the Court has to
punish this choice, but I pray that the Court will be lenient and not allow his life to be stopped in its path by his
unfortunate choice. My belief is prison would not benefit anyone in this matter. He is thriving in Kansas City.
He is working very hard Monday through Saturday, full-time, with his Dad’s business and on his one day off,
he continues to work hard around our home to help us in any way we ask of him.

I appreciate your time in allowing me the time to tell you just a little bit of the Kole I know. I could go
on and on because, like I said, he is a unique soul that has so much to offer this world. I pray that the Court
shows him mercy and allows him to move forward with the new life he is living in Kansas City. My hope is he
will be allowed to stay here and continue working so he can continue to be a productive member of our society.

If you have any questions or concerns regarding any of the above comments, please do not hesitate to
call me at (816) 716-2229. I appreciate the Court’s time. Thank you.

Sincerely,
Shanin E. Milner
(816) 716-2229
